Citation Nr: 0328928	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for myopic astigmatism with 
bilateral amblyopia.



ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty for training from May 31, 
1972 to July 27, 1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2001 RO decision which 
denied service connection for myopic astigmatism with 
bilateral amblyopia.


FINDINGS OF FACT

1. The appellant had bilateral defective vision prior to his 
entry into active duty for training.  This condition, 
diagnosed as compound myopic astigmatism with bilateral 
amblyopia, is not the result of disease or injury in service.  
He does not have a visual disorder that is of service origin.

2.  Although he experienced vision-related symptoms during 
active duty for training, the underlying preservice visual 
disorder did not increase in severity during service.

3.  Myopic astigmatism involves refractive error of vision, 
and it is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Service connection is legally prohibited for myopic 
astigmatism.  38 C.F.R. §§ C.F.R. §§ 3.303(c), 4.9 (2003).

2.  Myopic astigmatism with bilateral amblyopia was not 
incurred in or aggravated by active duty for training.  
38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant served on active duty for training in the 
United States Naval Reserve from May 31, 1972 to July 27, 
1972.  His report of separation, DD Form 214, noted that he 
was enlisted in error.  His pre-enlistment examination was 
conducted in May 1972.  The report noted bilateral 
uncorrected vision of 20/70.  Corrected vision was 20/30 on 
the right, and 20/40 on the left.  A medical history report, 
taken at that time, noted a history of eye trouble, including 
astigmatism and wearing glasses.  An undated eye examination, 
which stated that he was examined this date upon reporting 
for recruit training, noted uncorrected vision as 20/200 in 
the right eye and 20/+400 in the left eye.  Corrected vision 
was 20/100 in the left eye.  Right eye corrected vision was 
illegible.  A subsequent eye examination, performed on July 
17, 1972, noted uncorrected vision of 20/400 in the right eye 
and 12/400 in the left eye.  Corrected vision acuity was 
listed as 20/80 on the right and 20/70 on the left.  The 
report noted that he was not qualified for service due to his 
decreased vision acuity.  A Medical Board was convened in 
July 1972.  The report noted his history of having sought 
treatment for painful eyes and headaches on July 17, 1972.  
He reported a seven-year history of wearing glasses, with his 
vision worsening over the years.  The Medical Board report 
noted a diagnosis of compound myopic astigmatism with 
bilateral amblyopia.  The Medical Board further concluded 
that this condition existed prior to his entry into the 
service, and was not aggravated thereby.  It also noted that 
he was enlisted in error.

In July 2001, the appellant filed a claim seeking service 
connection for a bilateral eye disorder.  In various 
statements he has related that he had the eye problem since 
birth, and he described related problems as a child in school 
and when trying to get a driver's license before service.  He 
indicated that when he reported for military duty, his was 
given an eye examination which he failed.  He said that 
thereafter his eyes were exposed to smoke and chemicals 
during firefighting training.  He indicated that he sought 
treatment after his eyes had swelled up and became bloodshot.  
He was subsequently discharged from the service.

In November 2002, a VA eye examination was conducted.  The 
report noted the history of myopic astigmatism with bilateral 
amblyopia.  Physical examination revealed uncorrected vision 
in the right eye of 20/100 near and 20/100 far.  Right eye 
corrected was 20/50 near and 20/60 far.  Left eye uncorrected 
was 20/200 near and 20/200 far.  Left eye corrected was 20/80 
near and 20/60 +2 on the 20/50 line far.  The VA examiner 
noted that the claimant had a reduced visual field which was 
not from any injuries received in the military or any other 
thing that he could find or elicit from the patient. 

In March 2003, the RO sent correspondence to the claimant 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act or 2000.

The appellant failed to report for a Board hearing scheduled 
for October 2003.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the VA has 
notified the appellant with regard to the evidence necessary 
to substantiate his claim, and of his and the VA's mutual 
responsibilities for obtaining evidence.  Relevant identified 
medical records have been obtained, and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or from injury 
incurred in or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24).  

The appellant had active duty for training from May 1972 to 
July 1972.  In situations involving active duty for training, 
various legal presumptions applicable to those who had active 
service do not apply.  See Biggins v. Derwinski, 1 Vet.App. 
474 (1991).

Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9.

Both myopia and myopic astigmatism are types of refractive 
error. Stedman's Medical Dictionary 159, 1170 (26th ed. 
1995).  Since refractive error of the eyes is not a disease 
or injury, service connection for such is precluded.  
38 C.F.R. §§ 3.303(c), 4.9.  Service connection for the 
claimant's refractive error must be denied as a matter of 
law. Sabonis v. Brown, 6 Vet. App. 426(1994).

The appellant was also noted in service to have bilateral 
amblyopia which accompanied his myopic astigmatism.  
Amblyopia means dimness of vision without detectable organic 
lesion of the eye, and it accompanies a variety of other 
conditions.  Dorlands Illustrated Medical Dictionary 55 (26th 
ed. 1981).  The service and postservice medical records, 
including detailed medical histories, and the claimant's own 
statements, indicate that the amblyopia existed since well 
before service.  While the claimant suggests that exposure to 
smoke and chemicals during his basic training may have 
worsened the eye condition, the medical evidence, including 
the Medical Board in service and the recent VA examination, 
is to the contrary.  The medical evidence as a whole 
demonstrates that there was no permanent worsening of the 
claimant's amblyopia during his period of active duty for 
training.  That is, the condition was not aggravated by 
active duty for training.

The weight of the credible evidence demonstates that the 
claimant's eye condition did not begin during and was not 
worsened by his active duty for training.  The eye condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for myopic astigmatism with bilateral 
amblyopia, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for myopic astigmatism with bilateral 
amblyopia is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



